NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-10380
                                                     18-10381
                Plaintiff-Appellee,
                                                D.C. Nos. 4:17-cr-01703-RM-DTF
 v.                                                       4:14-cr-00256-RM-DTF

JUAN HERIBERTO MURILLO-MACIAS,                  MEMORANDUM*
AKA Juan Heriberto Murillo Macias,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Juan Heriberto Murillo-Macias appeals from

his guilty-plea conviction and 30-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and

consecutive 9-month sentence imposed upon revocation. Pursuant to Anders v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Murillo-Macias’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Murillo-Macias the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Murillo-Macias waived his right to appeal his reentry conviction and 30-

month sentence. Because the record discloses no arguable issue as to the validity

of the waiver, we dismiss appeal no. 18-10380. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009).

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief with respect to the

revocation of supervised release or the sentence imposed upon revocation. We

therefore affirm the judgment in appeal no. 18-10381.

         Appellee’s motion for leave to file its late letter is GRANTED.

         Counsel’s motion to withdraw is GRANTED.

         Appeal No. 18-10380 DISMISSED; Appeal No. 18-10381 AFFIRMED.




                                           2
                                                                     18-10380 & 18-10381